


Exhibit 10.39
AMENDMENT NO. 1
TO
THE PROGRESSIVE CORPORATION
2003 DIRECTORS EQUITY INCENTIVE PLAN
The Progressive Corporation 2003 Directors Equity Incentive Plan (the “Plan”) is
hereby amended as follows:
 
 
1.
The following is hereby added as Paragraph (13) of SECTION 5, thereof:

(13) Any Participant who is then eligible to participate in The Progressive
Corporation Directors Restricted Stock Deferral Plan, or any other deferral plan
hereafter adopted or maintained by the Company for the benefit of Eligible
Directors which allows for the deferral of Restricted Stock Awards, (a “Deferral
Plan”), may elect to defer all or any portion of any Restricted Stock Award
granted to him or her under this Plan, subject to and in accordance with the
terms of the applicable Deferral Plan.
This Amendment will be effective as of February 1, 2004.
 
 
 
/s/ Charles E. Jarrett
Charles E. Jarrett
Secretary




- 1 -